Marc Kieselstein, P.C.                                       James H.M. Sprayregen, P.C
Jonathan S. Henes, P.C.                                      Ross M. Kwasteniet, P.C. (admitted pro hac vice)
Cristine Pirro Schwarzman                                    Adam C. Paul, P.C. (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                         W. Benjamin Winger (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                           KIRKLAND & ELLIS LLP
601 Lexington Avenue                                         KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                     300 North LaSalle Street
Telephone:       (212) 446-4800                              Chicago, Illinois 60654
Facsimile:       (212) 446-4900                              Telephone:      (312) 862-2000
                                                             Facsimile:      (312) 862-2200

Proposed Counsel to the Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                             )
In re:                                                       )        Chapter 11
                                                             )
AEGEAN MARINE PETROLEUM                                      )        Case No. 18-13374 (MEW)
NETWORK INC., et al., 1                                      )
                                                             )
                                   Debtors.                  )        (Jointly Administered)
                                                             )

                     AGENDA FOR HEARING TO BE HELD
           NOVEMBER 14, 2018, AT 2:00 P.M. (PREVAILING EASTERN TIME)


Time and Date of Hearing: November 14, 2018, at 2:00 p.m. (prevailing Eastern Time)

Location of Hearing:              The Honorable Judge Michael E. Wiles
                                  United States Bankruptcy Court for the Southern District of New York
                                  Alexander Hamilton Custom House
                                  One Bowling Green, Courtroom 617
                                  New York, New York 10004
Copies of Motions:                A copy of each pleading can be viewed on the Court’s website at
                                  http://www.nysb.uscourts.gov and the website of the Debtors’
                                  proposed notice and claims agent, Epiq Bankruptcy Solutions LLC, at
                                  http://dm.epiq11.com/aegean. Further information may be obtained
                                  via email at aegean@epiqglobal.com or by calling 212-225-9200.

1   Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four
    digits of their tax identification, registration, or like numbers is not provided herein. A complete list of such
    information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
    http://dm.epiq11.com/aegean. The location of Debtor Aegean Bunkering (USA) LLC’s principal place of
    business and the Debtors’ service address in these chapter 11 cases is 52 Vanderbilt Avenue, Suite 1405, New
    York, New York 10017.



                                                         1
I.   Matters Requested to be Heard.

              1.     Case Management Motion. Debtors’ for Entry of an Order Establishing
                     Certain Notice, Case Management, and Administrative Procedures
                     [Docket No. 3].

              2.     Noticing Agent 156(c) Application. Debtors’ Application for Authority to
                     Retain and Employ Epiq Corporate Restructuring, LLC as Claims and
                     Noticing Agent [Docket No. 5]

              3.     Hedging Motion. Debtors’ Motion for Entry of Interim and Final Order (I)
                     Authorizing the Debtors to (A) Continue Prepetition Hedging Practices,
                     (B) Commence Postpetition Hedging Practices, (C) Grant Superpriority
                     Claims, and (D) Pay Prepetition Hedging Obligations, and (II) Granting
                     Related Relief [Docket No. 6].

              4.     Insurance Motion. Debtors’ Motion for Entry of Interim and Final
                     Orders (I) Authorizing the Debtors to (A) Continue Their Prepetition
                     Insurance Coverage and Surety Bonds, (B) Satisfy Prepetition Obligations
                     Related Thereto, (C) Renew, Supplement, and Enter into New Insurance
                     Policies and Surety Bonds and Continue to Pay Brokerage Fees, and
                     (II) Granting Related Relief [Docket No. 7].

              5.     Automatic Stay Motion. Debtors’ Motion For Entry of an Order
                     (I) Restating and Enforcing the Worldwide Automatic Stay,
                     Anti-Discrimination Provisions, and Ipso Facto Protections of the
                     Bankruptcy Code, (II) Approving the Form and Manner of Notice, and
                     (III) Granting Related Relief [Docket No. 8].

              6.     Taxes Motion. Debtors’ Motion for Entry of Interim and Final Orders
                     (I) Authorizing the Payment of Certain Taxes and Fees and (II) Granting
                     Related Relief [Docket No. 11].

              7.     Schedules Extension Motion. Debtors’ Motion for Entry of an Order
                     (I) Extending Time to (A) File Schedules of Assets and Liabilities,
                     (B) Schedules of Current Income and Expenditures, (C) Schedules of
                     Executory Contracts and Unexpired Leases, (D) Statements of Financial
                     Affairs, and (E) Rule 2015.3 Financial Reports, (II) Waiving the
                     Requirements to File Lists of Equity Holders, and (III) Granting Related
                     Relief [Docket No. 12].




                                             2
                 8.     Creditor Matrix Motion. Debtors’ Motion for Entry of an Order
                        (I) Authorizing The Debtors to (A) File a Consolidated List of Creditors in
                        Lieu of Submitting a Formatted Mailing Matrix and (B) File a
                        Consolidated List of the 30 Largest Unsecured Creditors, (II) Authorizing
                        the Debtors to Redact Certain Personal Identification Information,
                        (III) Approving the Form and Manner of Notifying Creditors of the
                        Commencement of These Chapter 11 Cases, and (IV) Granting Related
                        Relief [Docket No. 15].

 II.   Declarations Related to First Day Pleadings.

                 9.     Baron First Day Declaration. Declaration of Tyler Baron, Director of
                        Aegean Marine Petroleum Network Inc., in Support of Chapter 11
                        Petitions and First Day Motions [Docket No. 2].

                 10.    Hede First Day Declaration.         Declaration of Andrew D. Hede,
                        Restructuring Advisor of Aegean Marine Petroleum Network Inc., in
                        Support of Chapter 11 Petitions and First Day Motions [Docket No. 9].

III.   Matters to be Heard at a Later Date.

                 11.    Utilities Motion. Debtors’ Motion for Entry of an Order (I) Approving the
                        Debtors’ Proposed Adequate Assurance of Payment for Future Utility
                        Services, (II) Prohibiting Utility Providers from Altering, Refusing, or
                        Discontinuing Services, (III) Approving the Debtors’ Proposed Procedures
                        for Resolving Additional Assurance Requests, and (IV) Granting Related
                        Relief [Docket No. 10].



                            [Remainder of page intentional left blank.]




                                                 3
New York, New York         /s/ Jonathan S. Henes, P.C.
Dated: November 13, 2018   James H.M. Sprayregen, P.C.
                           Jonathan S. Henes, P.C.
                           Cristine Pirro Schwarzman
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL
                           LLP
                           601 Lexington Avenue
                           New York, New York 10022
                           Telephone:      (212) 446-4800
                           Facsimile:      (212) 446-4900
                           - and -
                           Marc Kieselstein, P.C.
                           Ross M. Kwasteniet, P.C. (admitted pro hac vice)
                           Adam C. Paul, P.C. (admitted pro hac vice)
                           W. Benjamin Winger (admitted pro hac vice)
                           KIRKLAND & ELLIS LLP
                           KIRKLAND & ELLIS INTERNATIONAL
                           LLP
                           300 North LaSalle Street
                           Chicago, Illinois 60654
                           Telephone:      (312) 862-2000
                           Facsimile:      (312) 862-2200

                           Proposed Counsel to the Debtors and Debtors in
                           Possession
